Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.         Claims 11-16 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. These are “system” claims without showing any tangible or hardware elements in the body of the claims. Therefore, it is evidentiary that these “apparatus” claims do not comprises any tangible components or hardware elements. For example, “a computer system” is just software module, not any hardware or tangible module. Hence, the “system” is reasonably interpreted by one of ordinary skill as just software, it is a system of software, per se. The function of the system is just software not any hardware. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. Similarly, computer programs module claimed as computer instructions per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are 
3.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. These are “a computer program product” without showing any tangible element(s) in the body of the claim. The broadest reasonable interpretation of a claim drawn to “a computer-readable storage medium” typically can be interpreted transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Hence, claims 16-22 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. “a computer-readable storage medium” is reasonably interpreted by one of ordinary skill as just software or carrier signal. "a computer-readable storage medium" could be transitory propagating signals Examiner suggestions to add the word “non-transitory” in front of “computer-readable storage medium” to the claim to overcome the non-statutory rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeHon et al hereafter DeHon (US pat. App. Pub. 20180341490) and in view of Corl, Jr. et al hereafter Corl, Jr. (US pat. App. Pub. 20080285454).   

Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Corl, Jr.’s teachings of the partially evaluated rules are a compressed form of the rules for the 
6.	As per claim 2, DeHon discloses the method comprising: repeating the steps of identifying the rules in the policy; identifying, the set of common subexpressions for the rules; applying the metadata for the information asset to the set of common subexpressions; and storing the partially evaluated rules in association with the information asset when the policy changes, the metadata for the information asset changes, or the policy changes and the metadata for the information asset changes, wherein continuous updating of the partially evaluated rules to is enabled ensure a desired enforcement of the policy (paragraphs: 99, 119, 133).
7.	As per claim 3, DeHon discloses the method comprising: evaluating, by the computer system, the information asset with the policy using the partially evaluated rules stored in association with the information asset (paragraphs: 137, 185).
8.	As per claim 4, DeHon discloses the method, wherein evaluating, by the computer system, the information asset with the policy using the partially evaluated rules comprises: receiving, by the computer system, a request to evaluate the information asset with the policy; identifying, by the computer system, the partially evaluated rules for the stored result; identifying, by the computer system, a user context for the request; and evaluating, by the computer system, of the information asset using the partially evaluated rules and the user context (paragraphs: 6, 106, 123).
9.	As per claim 5, DeHon discloses the method, wherein applying, by the computer system, the metadata for the information asset to the set of common subexpressions to form the partially evaluated rules for the policy comprises: identifying, by the computer 
10.	As per claim 6, DeHon discloses the method comprising: creating, by the computer system, a set of subexpression descriptors corresponding to the set of common subexpressions; associating, by the computer system, the set of subexpression descriptors with the set of common subexpressions using a set of subexpression identifiers; and replacing, by the computer system, the set of common subexpressions in the rules with the set of subexpression identifiers; wherein applying, by the computer system, the metadata for the information asset to the set of common subexpressions to form the partially evaluated rules for the policy comprises: applying, by the computer system, the metadata for the information asset to the set of common subexpressions identified in the set of subexpression descriptors to generate a result to form the partially evaluated rules (paragraphs: 116, 135, 183).
11.	As per claim 7, DeHon discloses the method, wherein applying, by the computer system, the metadata for the information asset to the set of common subexpressions to form the partially evaluated rules for the policy further comprises: removing, by the computer system, a rule from the rules when the result indicates that the rule is inapplicable (paragraphs: 113, 122, 146).
12.	As per claim 8, DeHon discloses the method, wherein applying, by the computer system, the metadata for the information asset to the set of common subexpressions to form the partially evaluated rules for the policy comprises: evaluating, by the computer 
13.	As per claim 9, DeHon discloses the method, wherein applying, by the computer system, the metadata for the information asset to the set of common subexpressions to form the partially evaluated rules for the policy comprises: performing, by the computer system, at least one of replacing a rule from the rules with a policy decision when an evaluated subexpression in the rule causes the rule have the policy decision or removing the rule from the rules when the evaluated subexpression in the rule causes the rule to inapplicable (paragraphs: 7, 109, 140).
14.	As per claim 10, DeHon discloses the method, wherein storing, by the computer system, the partially evaluated rules in association with the information asset comprises: storing, by the computer system, the partially evaluated rules in at least one of a set of policy enforcement points in the computer system in which a policy enforcement point in the set of policy enforcement points evaluates the information asset using the partially evaluated rules for the policy when the policy enforcement point receives a request to enforce the policy or in association with the information asset in a central location with a policy engine in which the policy engine evaluates the information asset using the partially evaluated rules for the policy when the policy engine receives a request to evaluate the information asset with the policy from a policy enforcement point in the set of policy enforcement points (paragraphs: 100, 120, 128).

Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Lee et al (Int. pub. WO 2016/049802 A1): discusses ASC (Adaptive Split and Compression) data are described. For example, in one aspect, an ASC construction module may generate search data that include a segment array that links with first layer search data. The first layer search data may include a first layer node that links to second layer search data. The second layer search data may include a node that maps to a packet classification rule.  
AAHL et al (Int. pub. WO 2009/145712 A1): elaborates that performing specific data forwarding actions depending on the nature of data traffic comprising data packets, which method comprises the steps of: -receiving incoming data traffic of a specific nature, belonging to at least a specific class among a number of pre-defined classes, step 201 -classifying the data traffic by determining the nature of the data traffic, provided by a process of inspecting values of a plurality of selected header field(s) of an address space of a data packet, said process providing an input key, step 202, and comprising the step of compressing the rules in the classifier to a list of compressed rules such that the number of bits involved in classification is reduced, step 203, further selecting a first matching class from an ordered list of n rules that identify each class,.  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436